Exhibit 10.3

 

[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Amendment No. 2

to the

Developer Addendum No. 2

This Amendment No. 2 (“Amendment”) to the Developer Addendum No. 2 dated
December 26, 2010, by and between Zynga Inc. (“Zynga, Inc.”, “you”, or “your”)
and Facebook, Inc. and Facebook Ireland Limited (collectively, “Facebook”, “FB”,
“we”, “us”, or “our”) (the “Addendum No. 2”, and together with the Statement of
Rights and Responsibilities, as amended and supplemented by the Addendum No. 2
and the Developer Addendum dated May 14, 2010, each as subsequently amended, the
“Original Agreement”), is made by and between Facebook and Zynga on July 2, 2012
(“Amendment Effective Date”). We and you are sometimes referred to in this
Amendment individually as a “party” or collectively, as the “parties”.

Recitals

 

A. FB desires to allow Zynga to implement Start Now on certain Developer
Applications on the Facebook Site canvas.

 

B. Unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the same meanings given to them in Addendum No. 2.

In consideration of the mutual covenants herein set forth in Addendum No. 2 and
this Amendment, the parties agree hereby as follows:

Agreement

1. All references to “Play Now” in Amendment No. 1 to Addendum No. 2. are hereby
replaced with “Start Now”.

2. The definition of “Play Now” and “Play Now User Data” in Amendment No. 1 to
Addendum No. 2, which are now “Start Now,” and “Start Now User Data”,
respectively, are hereby replaced in their entirety with the following
applicable definitions:

“Start Now” means the Facebook Service program that allows certain Facebook
Platform developers to access, use, and display Start Now User Data to
personalize a Facebook User’s experience on such developer’s application on the
Facebook Site canvas as soon as the Facebook User arrives to such application on
the Facebook Site canvas.

“Start Now User Data” means the following Facebook User Data: a Facebook User’s
user ID, a Facebook User’s friends list, and publicly viewable Facebook User
Data.

3. Section 2 of Amendment No. 1 to Addendum No. 1 is hereby deleted in its
entirety and replace with the following:

2. Start Now on Facebook Site Canvas. Subject to the terms of this Amendment,
Zynga may make available Start Now for Covered Zynga Games on the Facebook Site
canvas (“Start Now Applications”), in accordance with the following
requirements:

a. FB launching the Start Now in a particular territory before Start Now can be
used by Zynga in that specific territory.

b. FB’s written approval (e-mail sufficient) of each Start Now Application prior
to the launch of such Start Now Application. Zynga must launch such Start Now
Application within a reasonable time period after receiving the written approval
from FB.

 

1



--------------------------------------------------------------------------------

c. Zynga will specify to FB in writing (which may be provided by email) the data
Zynga will access in providing such Start Now Application and an explanation of
how Zynga will use such data.

d. To the extent that Zynga receives Start Now User Data for a particular Start
Now Application, for any Facebook User that (i) opts out of or disables Zynga’s
use of their Start Now User Data for a Start Now Application (which includes the
Facebook User making this choice through either a per-application opt-out or a
global opt-out mechanism provided to the user by FB) or requests the deletion of
their Start Now User Data related to such Start Now Application via either a
dialog implemented by FB (provided that FB gives Zynga notice of any such
opt-out or request for deletion that it receives from a Facebook User) or a
request the Facebook User makes to Zynga, or (ii) uninstalls access to such
Start Now Application, Zynga will delete from such Start Now Application that
Start Now User Data promptly; provided that such Facebook User has not
separately accepted Zynga terms and conditions for such Start Now Application.
For the avoidance of doubt, nothing in this Amendment shall amend or modify
Zynga’s use of Facebook Data obtained under the Original Agreement, and the
terms thereof shall continue to govern Zynga’s use of such Facebook Data.

e. In addition, Zynga will provide an email address to FB, which may be provided
to Facebook Users, so that FB may enable any Facebook User who has never visited
your Start Now Applications to request that Zynga delete all information Zynga
received from FB about such Facebook User. Zynga agrees to comply with all such
requests as promptly as possible.

f. Further, in the event that Zynga accesses or uses users.getByEmail() or
functionally equivalent API (“Email API”) for a Start Now Application, Zynga
will not use any Facebook User’s user ID Zynga receives through an Email API to
obtain any additional information about any Facebook User through the Facebook
Platform until after the applicable Facebook User or Facebook friend of such a
Facebook User visits Zynga’s Start Now Application.

g. Zynga is fully responsible for Start Now User Data in Zynga’s possession or
control. As such, Zynga will deploy administrative, technical and physical
safeguards that prevent the unauthorized access, processing, use or disclosure
of Start Now User Data. Zynga will promptly notify FB of any unauthorized
access, processing, use or disclosure of Start Now User Data and will cooperate
with FB to address any problems or concerns resulting from such unauthorized
access. If FB requests to review Zynga’s security program, Zynga will grant FB
full and complete access and will cooperate with FB to address any security
concerns.

h. One of the goals of Start Now is to reduce friction in the user experience by
allowing immediate trial of the app. Accordingly, Zynga shall not prompt or
otherwise request any additional permission from a Facebook User immediately
after such Facebook User arrives on a Start Now Application in a manner that
introduces additional friction in the user experience, and each Start Now
Application will be subject to continued quality control reviews to ensure good
user experience.

3. Section 3 of Amendment No. 1 to Addendum No. 2 is deleted in its entirety and
replaced with the following:

“The rights set forth herein with respect to Zynga’s use of Start Now on its
Start Now Applications will continue until terminated by either party upon sixty
(60) days prior written notice, provided however that in the event the Addendum
No. 2 expires or is terminated for any reason, this Amendment shall
automatically terminate simultaneously with such an expiration or termination of
the Addendum No. 2.”

4. This Amendment together with the Original Agreement constitutes the entire
agreement of the Parties with respect to the matters set forth herein and there
are no other agreements, commitments or understanding among the Parties with
respect to the matters set forth herein. Nothing in this Amendment shall amend
the terms and conditions of Developer Addendum, and all terms and conditions of
the Original Agreement not expressly amended herein shall remain in full force
and effect. The terms and conditions of this Amendment shall prevail over any
conflicting terms and conditions in the Original Agreement.

 

[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

In witness whereof, this Amendment has been duly executed by the parties as of
the Amendment Effective Date.

 

Facebook, Inc.

     Zynga Inc.

By:

 

/s/ Sean Ryan

     By:  

/s/ Whitney Chang

Name:

 

Sean Ryan

     Name:  

Whitney Chang

Title:

 

Director

     Title:  

Corporate Controller

Date:

 

07/02/2012

     Date:  

07/03/2012

Facebook Ireland Limited

      

By:

 

/s/ Shane Crehan

      

Name:

 

Shane Crehan

      

Title:

 

Finance Director

      

Date:

 

07/03/2012

      

 

[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3